


Exhibit 10.4

 

MODIFICATION AND JOINDER AGREEMENT

 

This MODIFICATION AND JOINDER AGREEMENT (this “Agreement”), dated as of
January 15, 2013, is entered into by and among ATLANTIC POWER CORPORATION, a
corporation continued under the laws of the Province of British Columbia
(“APC”), ATLANTIC POWER GENERATION, INC., a Delaware corporation (“APG”),
ATLANTIC POWER TRANSMISSION, a Delaware corporation (“APT” and together with APG
and APC, each, individually, a “Borrower” and collectively, the “Borrowers”),
RIDGELINE ENERGY LLC, a Delaware limited liability company (“Ridgeline Energy”),
PAH RAH HOLDING COMPANY LLC, a Delaware limited liability company (“PRHC”),
RIDGELINE EASTERN ENERGY LLC, a Delaware limited liability company (“Ridgeline
Eastern Energy”), RIDGELINE ENERGY SOLAR LLC, a Delaware limited liability
company (“Ridgeline Solar”, and, together with Ridgeline Energy, PRHC, and
Ridgeline Eastern Energy, the “New Pledgors”), LEWIS RANCH WIND PROJECT LLC,
HURRICANE WIND LLC, RIDGELINE POWER SERVICES LLC,  RIDGELINE ENERGY
HOLDINGS, INC., RIDGELINE ALTERNATIVE ENERGY LLC, FRONTIER SOLAR LLC, PAH RAH
PROJECT COMPANY LLC, MONTICELLO HILLS WIND LLC, DRY LOTS WIND LLC, SMOKEY AVENUE
WIND LLC, SAUNDERS BROS. TRANSPORTATION CORPORATION, BRUCE HILL WIND LLC, SOUTH
MOUNTAIN WIND LLC, GREAT BASIN SOLAR RANCH LLC, GOSHEN WIND HOLDINGS LLC, MEADOW
CREEK HOLDINGS LLC, RIDGELINE HOLDINGS JUNIOR INC., ROCKLAND WIND RIDGELINE
HOLDINGS LLC, MEADOW CREEK INTERMEDIATE HOLDINGS LLC (collectively, and together
with the New Pledgors, the “New Guarantors”) and each of the other Subsidiaries
party hereto in favor of BANK OF MONTREAL, as administrative agent (in such
capacity, and together with any successor in such capacity, the “Administrative
Agent”) for the benefit of the Lenders (as defined below) and such Lenders. 
Capitalized terms used in this Agreement but not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement (as defined below).

 

RECITALS

 

A.                                    The Borrowers are parties to the Amended
and Restated Credit Agreement, dated as of November 4, 2011, by and among the
Borrowers, the lenders that are signatories thereto (the “Lenders”), and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

 

B.                                    Atlantic Ridgeline Holdings, LLC
(“Atlantic Ridgeline”) has been formed as a wholly-owned Subsidiary of APT and
has acquired one hundred percent (100%) of the Capital Stock of Ridgeline Energy
Holdings, Inc. and its subsidiaries, including the New Pledgors and the New
Guarantors.

 

C.                                    Section 6.13 of the Credit Agreement
requires, and (a) each of the New Guarantors desires to join as a “Guarantor”
party to the US Guaranty (as defined in the Credit Agreement), and (b) each of
the New Pledgors desires to grant a security interest and pledge its interests
as indicated on Exhibit A attached hereto under the Pledge Agreement and
Irrevocable Proxy, dated as of November 4, 2011, given by APC, APT and certain
other “Pledgors” party thereto in favor of the Administrative Agent (as amended,
supplemented, or otherwise modified

 

--------------------------------------------------------------------------------


 

from time to time, the “2011 Pledge”) and to amend the 2011 Pledge to reflect
such pledge pursuant to Exhibit A attached hereto.

 

D.                                    Each of the New Pledgors and the New
Guarantors  expects to derive benefits from the transactions resulting in the
creation of the Obligations.  The Administrative Agent and each Lender may rely
conclusively on the continuing warranty, hereby made, that each such New Pledgor
and New Guarantor  continues to be benefited by the Lenders’ extension of credit
accommodations to the Borrowers.  Neither the Administrative Agent nor any
Lender shall have any duty to inquire into or confirm the receipt of any such
benefits, and this Agreement, the Guaranty, and the 2011 Pledge shall be
effective and enforceable by the Administrative Agent for the benefit of the
Lenders without regard to the receipt, nature, or value of any such benefits.

 

AGREEMENT

 

NOW THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, and agreements set forth herein and in the Credit Agreement and
the other Loan Documents, and other valuable consideration, the receipt of which
is hereby acknowledged, the undersigned hereby consents and agrees as follows:

 

Section 1.                               By this Agreement, each New Guarantor
becomes a Guarantor for all purposes under the Credit Agreement and the US
Guaranty.

 

Section 2.                               Each New Guarantor hereby agrees that,
upon its execution hereof, it will become a Guarantor under the US Guaranty with
respect to all Obligations (as defined in the Credit Agreement), and will be
bound by all terms, conditions and duties applicable to a Guarantor under the US
Guaranty and the other Loan Documents.  Without limitation of the foregoing, and
in furtherance thereof, each New Guarantor unconditionally and irrevocably,
guarantees the due and punctual payment and performance of all Obligations (on
the same basis as the other Guarantors under the US Guaranty).  Each of the
Borrowers and other Subsidiaries of the Borrowers party hereto represents and
warrants that Exhibit B attached hereto sets for each of the Guarantors party to
the US Guaranty immediately upon giving effect to this Agreement, and each such
Person party to the US Guaranty hereby reaffirms its respective obligations
under the US Guaranty.

 

Section 3.                               Each New Pledgor hereby consents and
agrees that all of its Equity Interests as set forth on Attachments 1 and 2 to
the 2011 Pledge, as modified and supplemented by this Agreement, constitute
Collateral. Each New Pledgor and each other Subsidiary party hereto and party to
a Pledge Agreement hereby reaffirms, regrants and repledges its grant of a
pledge in all of its “Collateral” (as defined in such Pledge Agreement, in each
case, as modified by the Agreement) under each such Pledge Agreement to which it
is a party.

 

Section 4.                               Each New Guarantor hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the US Guaranty, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct as of such earlier date), and agrees to be bound by all covenants,
agreements and

 

2

--------------------------------------------------------------------------------


 

obligations of a Guarantor pursuant to the US Guaranty and all other Loan
Documents to which it is or becomes a party.

 

Section 5.                               This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, that none of the New Pledgors, the
New Guarantors nor any of the other Loan Parties party hereto may assign any of
its rights, obligations or interest hereunder or under any other Loan Document
to which it is a party without the prior written consent of the Lenders or as
otherwise permitted by the Loan Documents.  THIS AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO CONFLICT OF LAW PROVISIONS THEREOF.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall constitute one instrument.  In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement, which shall remain binding on all parties hereto.

 

Section 6.                               From and after the execution and
delivery hereof by the parties hereto, this Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

Section 7.                               Each of the Administrative Agent, the
Borrowers, the New Guarantors, the New Pledgors and the other Subsidiaries party
hereto hereby agree that Attachments 1 and 2 of the 2011 Pledge are hereby
supplemented as set forth on Exhibit A attached hereto.  After giving effect to
the supplement, pledge and the joinder set forth in this Agreement, each of the
schedules and exhibits to the respective Pledge Agreements is true, correct, and
complete as of the date hereof.

 

Section 8.                               Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Section 9.                               Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.

 

Section 10.                        Acknowledgements.  Each of the New Guarantors
and the New Pledgors hereby acknowledges that (a) it has been advised by counsel
in the negotiation, execution, and delivery of this Agreement, and (b) it shall
rely entirely upon its own judgment with respect to its business, and any
review, inspection, or supervision of, or information supplied to, it by the
Administrative Agent or any Lender is for the protection of the Administrative
Agent and the Lenders and neither the New Guarantors, the New Pledgors nor any
third party is entitled to rely thereon.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

 

 

ATLANTIC AUBURNDALE, LLC

 

ATLANTIC IDAHO WIND C, LLC

 

ATLANTIC IDAHO WIND HOLDINGS, LLC

 

ATLANTIC OKLAHOMA WIND, LLC

 

ATLANTIC POWER CORPORATION

 

ATLANTIC POWER GENERATION, INC.

 

ATLANTIC POWER GP INC.

 

ATLANTIC POWER HOLDINGS, INC.

 

ATLANTIC POWER SERVICES CANADA GP INC.

 

ATLANTIC POWER SERVICES CANADA LP

 

By: Atlantic Power Services Canada GP Inc., its General Partner

 

ATLANTIC POWER TRANSMISSION, INC.

 

ATLANTIC RENEWABLES HOLDINGS, LLC

 

ATLANTIC ROCKLAND HOLDINGS, LLC

 

ATLANTIC RIDGELINE HOLDINGS, LLC

 

AUBURNDALE LP, LLC

 

By: Atlantic Auburndale, LLC, its Sole Member

 

BAKER LAKE HYDRO LLC

 

DADE INVESTMENT, L.P.

 

By: NCP Dade Power LLC, its General Partner

 

HARBOR CAPITAL HOLDINGS, LLC

 

By: Atlantic Power Holdings, Inc., its Sole Member

 

LAKE INVESTMENT, L.P.

 

By: NCP Lake Power LLC, its General Partner

 

By: Teton East Coast Generation LLC, its Sole Member

 

NCP DADE POWER LLC

 

NCP GEM LLC

 

By: Teton East Coast Generation LLC, its Sole Member

 

NCP LAKE POWER LLC

 

By: Teton East Coast Generation LLC, its Sole Member

 

NCP PASCO LLC

 

OLYMPIA HYDRO LLC

 

TETON EAST COAST GENERATION LLC

 

TETON NEW LAKE, LLC

 

TETON POWER FUNDING, LLC

 

PAH RAH HOLDING COMPANY LLC

 

RIDGELINE EASTERN ENERGY LLC

 

RIDGELINE ENERGY SOLAR LLC

 

RIDGELINE ENERGY HOLDINGS, INC.

 

RIDGELINE ENERGY LLC

 

LEWIS RANCH WIND PROJECT LLC

 

HURRICANE WIND LLC

 

RIDGELINE POWER SERVICES LLC

 

RIDGELINE ALTERNATIVE ENERGY LLC

 

FRONTIER SOLAR LLC

 

PAH RAH PROJECT COMPANY LLC

 

MONTICELLO HILLS WIND LLC

 

Signature Page to Modification and Joinder Agreement (Ridgeline Acquisition -
2013)

 

--------------------------------------------------------------------------------


 

 

DRY LOTS WIND LLC

 

SMOKEY AVENUE WIND LLC

 

SAUNDERS BROS. TRANSPORTATION CORPORATION

 

BRUCE HILL WIND LLC

 

SOUTH MOUNTAIN WIND LLC

 

GREAT BASIN SOLAR RANCH LLC

 

GOSHEN WIND HOLDINGS LLC

 

MEADOW CREEK HOLDINGS LLC

 

RIDGELINE HOLDINGS JUNIOR INC.

 

ROCKLAND WIND RIDGELINE HOLDINGS LLC

 

MEADOW CREEK INTERMEDIATE HOLDINGS LLC

 

 

 

By:

/s/ Barry E. Welch

 

Name:

Barry E. Welch

 

Title:

Authorized officer of each entity identified above

 

Signature Page to Modification and Joinder Agreement (Ridgeline Acquisition -
2013)

 

--------------------------------------------------------------------------------


 

Acknowledged and accepted:

 

 

 

BANK OF MONTREAL

 

as Administrative Agent

 

 

 

By:

/s/ Jeff Currie

 

 

Jeff Currie

 

 

Vice President

 

 

Signature Page to Modification and Joinder Agreement (Ridgeline Acquisition -
2013)

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
JOINDER AGREEMENT

 

ATTACHMENT 1
to
Pledge Agreement

 

Item A.  Pledged Interests

 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

1.

 

Atlantic Idaho Wind C, LLC

 

RP Wind ID, LLC

 

Membership Interests

 

99%

 

Uncertificated

2.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind A, LLC

 

Membership Interests

 

100%

 

Uncertificated

3.

 

Atlantic Idaho Wind Holdings, LLC

 

Atlantic Idaho Wind C, LLC

 

Membership Interests

 

100%

 

Uncertificated

4.

 

Atlantic Oklahoma Wind, LLC

 

Canadian Hills Holding Company, LLC

 

Membership Interests

 

99%

 

Uncertificated

5.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada GP Inc.

 

Common Shares

 

100%

 

2

6.

 

Atlantic Power Corporation

 

Atlantic Power Services Canada LP

 

Limited Partnership Units

 

100%

 

LP-1

7.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Preferred Shares

 

100%

 

1-A

8.

 

Atlantic Power Corporation

 

Atlantic Power Transmission, Inc.

 

Common Shares

 

100%

 

1

9.

 

Atlantic Power Corporation

 

Atlantic Power Limited Partnership

 

Limited Partnership

 

99.9961%

 

LP-2

 

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

 

 

 

 

 

 

Units

 

 

 

 

10.

 

Atlantic Power Corporation

 

Atlantic Power GP Inc.

 

Common Shares

 

100%

 

2C

11.

 

Atlantic Power GP Inc.

 

Atlantic Power Limited Partnership

 

Limited Partnership Units

 

0.0039%

 

LP-3

12.

 

Atlantic Power Generation, Inc.

 

Canadian Hills Wind, LLC

 

Class B Membership Interests

 

16.39%

 

B-2

13.

 

Atlantic Power Holdings, Inc.

 

Atlantic Power Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

14.

 

Atlantic Power Holdings, Inc.

 

Harbor Capital Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

15.

 

Atlantic Power Services Canada GP Inc.

 

Atlantic Power Services Canada LP

 

General Partnership Units

 

100%

 

GP-1

16.

 

Atlantic Power Transmission, Inc.

 

Atlantic Cadillac Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

17.

 

Atlantic Power Transmission, Inc.

 

Atlantic Idaho Wind Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

18.

 

Atlantic Power Transmission, Inc.

 

Atlantic Piedmont Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

19.

 

Atlantic Power Transmission, Inc.

 

Atlantic Oklahoma Wind, LLC

 

Membership Interests

 

100%

 

Uncertificated

20.

 

Atlantic Power Transmission, Inc.

 

Atlantic Rockland Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

21.

 

Atlantic Power Transmission, Inc.

 

Atlantic Ridgeline Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

22.

 

Atlantic Renewables Holdings, LLC

 

AP Onondaga, LLC

 

Membership Interests

 

100%

 

Uncertificated

 

A-2

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

23.

 

Baker Lake Hydro LLC

 

Concrete Hydro Partners, L.P.

 

Limited Partnership Interests

 

99%

 

Uncertificated

24.

 

Harbor Capital Holdings, LLC

 

Atlantic Renewables Holdings, LLC

 

Membership Interests

 

100%

 

Uncertificated

25.

 

Olympia Hydro LLC

 

Concrete Hydro Partners, L.P.

 

General Partnership Interests

 

0.5%

 

Uncertificated

26.

 

Pah Rah Holding Company LLC

 

Pah Rah Project Company LLC

 

Membership Interests

 

100%

 

Uncertificated

27.

 

Ridgeline Eastern Energy LLC

 

Monticello Hills Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

28.

 

Ridgeline Eastern Energy LLC

 

Dry Lots Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

29.

 

Ridgeline Eastern Energy LLC

 

Smokey Avenue Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

30.

 

Ridgeline Eastern Energy LLC

 

Saunders Bros. Transportation Corporation

 

Common Stock

 

100%

 

No. 1

31.

 

Ridgeline Eastern Energy LLC

 

Bruce Hill Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

32.

 

Ridgeline Eastern Energy LLC

 

South Mountain Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

33.

 

Ridgeline Energy LLC

 

Pah Rah Holding Company LLC

 

Membership Interests

 

100%

 

Uncertificated

34.

 

Ridgeline Energy LLC

 

Lewis Ranch Wind Project LLC

 

Membership Interests

 

100%

 

Uncertificated

35.

 

Ridgeline Energy LLC

 

Hurricane Wind LLC

 

Membership Interests

 

100%

 

Uncertificated

36.

 

Ridgeline Energy LLC

 

Ridgeline Power Services LLC

 

Membership Interests

 

100%

 

Uncertificated

 

A-3

--------------------------------------------------------------------------------


 

 

 

Pledgor

 

Pledged Interest Issuer

 

Type of Interest
Pledged

 

Percent of
Pledged Interest
Issuer that is
owned and being
pledged by
Pledgor

 

Represented by
Certificate No.
(if applicable)

37.

 

Ridgeline Energy LLC

 

Ridgeline Eastern Energy LLC

 

Membership Interests

 

100%

 

Uncertificated

38.

 

Ridgeline Energy LLC

 

Frontier Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

39.

 

Ridgeline Energy LLC

 

Ridgeline Energy Solar LLC

 

Membership Interests

 

100%

 

Uncertificated

40.

 

Ridgeline Energy Solar LLC

 

Great Basin Solar Ranch LLC

 

Membership Interests

 

100%

 

Uncertificated

41.

 

Teton Power Funding, LLC

 

Olympia Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

42.

 

Teton Power Funding, LLC

 

Teton East Coast Generation LLC

 

Membership Interests

 

100%

 

Uncertificated

43.

 

Teton Power Funding, LLC

 

Teton Operating Services, LLC

 

Membership Interests

 

100%

 

Uncertificated

44.

 

Teton Power Funding, LLC

 

Baker Lake Hydro LLC

 

Membership Interests

 

100%

 

Uncertificated

45.

 

Teton Power Funding, LLC

 

Orlando Power Generation I LLC

 

Membership Interests

 

100%

 

Uncertificated

46.

 

Teton Power Funding, LLC

 

Orlando Power Generation II LLC

 

Membership Interests

 

100%

 

Uncertificated

 

Item B.  Pledged Notes

 

None.

 

A-4

--------------------------------------------------------------------------------

 

 

ATTACHMENT 2
to
Pledge Agreement

 

PLEDGOR:

 

ATLANTIC IDAHO WIND C, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4840790

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC IDAHO WIND HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4840757

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC OKLAHOMA WIND, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

5102253

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER CORPORATION

PROVINCE OF INCORPORATION:

 

British Columbia

IDENTIFICATION NUMBER:

 

CO729547

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

A-5

--------------------------------------------------------------------------------


 

PLEDGOR:

 

ATLANTIC POWER GP INC.

PROVINCE OF INCORPORATION:

 

British Columbia

IDENTIFICATION NUMBER:

 

C0924851

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER GENERATION, INC.

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4756289

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER HOLDINGS, INC.

STATE OF INCORPORATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

3844647

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC POWER SERVICES CANADA GP INC.

PROVINCE OF INCORPORATION:

 

British Columbia

STATE IDENTIFICATION NUMBER:

 

BC0916552

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

A-6

--------------------------------------------------------------------------------


 

PLEDGOR:

 

ATLANTIC POWER TRANSMISSION, INC.

STATE OF INCORPORATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4756295

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

ATLANTIC RENEWABLES HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4670242

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

BAKER LAKE HYDRO, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2214188

CHIEF EXECUTIVE OFFICE:

 

20 West 9th Street Kansas City, MO 64105

 

 

 

PLEDGOR:

 

HARBOR CAPITAL HOLDINGS, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4000335

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

A-7

--------------------------------------------------------------------------------


 

PLEDGOR:

 

OLYMPIA HYDRO, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2214190

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

PAH RAH HOLDING COMPANY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4803010

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE EASTERN ENERGY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4848046

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE ENERGY SOLAR LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

5080169

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

RIDGELINE ENERGY LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

4602137

 

A-8

--------------------------------------------------------------------------------


 

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

TETON EAST COAST GENERATION, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

2219848

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

 

 

PLEDGOR:

 

TETON POWER FUNDING, LLC

STATE OF FORMATION:

 

Delaware

STATE IDENTIFICATION NUMBER:

 

3721785

CHIEF EXECUTIVE OFFICE:

 

One Federal Street, 30th Floor
Boston, MA 02110

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B TO
JOINDER AGREEMENT

 

Guarantors*

 

 

1.

 

Atlantic Power Limited Partnership **

 

2.

 

Atlantic Power GP Inc. **

 

3.

 

Atlantic Power (US) GP **

 

4.

 

Atlantic Oklahoma Wind LLC

 

5.

 

Atlantic Power Corporation

 

6.

 

Atlantic Power Generation, Inc.

 

7.

 

Atlantic Power Transmission, Inc.

 

8.

 

Atlantic Power Holdings, Inc.

 

9.

 

Atlantic Power Services Canada GP Inc.

 

10.

 

Atlantic Power Services Canada LP

 

11.

 

Atlantic Power Services, LLC

 

12.

 

Atlantic Rockland Holdings, LLC

 

13.

 

Teton Power Funding, LLC

 

14.

 

Harbor Capital Holdings, LLC

 

15.

 

Epsilon Power Funding, LLC

 

16.

 

Atlantic Auburndale, LLC *

 

17.

 

Auburndale LP, LLC *

 

18.

 

Auburndale GP, LLC *

 

19.

 

Atlantic Cadillac Holdings, LLC

 

20.

 

Atlantic Idaho Wind Holdings, LLC

 

21.

 

Atlantic Idaho Wind C, LLC

 

22.

 

Baker Lake Hydro, LLC

 

23.

 

Olympia Hydro, LLC

 

24.

 

Teton East Coast Generation, LLC

 

25.

 

NCP Gem, LLC *

 

26.

 

NCP Lake Power, LLC *

 

27.

 

Lake Investment, LP *

 

28.

 

Teton New Lake, LLC *

 

29.

 

Lake Cogen Ltd. *

 

30.

 

Atlantic Renewables Holdings, LLC

 

31.

 

Orlando Power Generation I, LLC

 

32.

 

Orlando Power Generation II, LLC

 

33.

 

NCP Dade Power, LLC *

 

34.

 

NCP Pasco LLC *

 

35.

 

Dade Investment, LP *

 

36.

 

Pasco Cogen, Ltd. *

 

37.

 

Atlantic Piedmont Holdings LLC

 

38.

 

Teton Selkirk, LLC

 

39.

 

Teton Operating Services, LLC

 

40.

 

Atlantic Ridgeline Holdings, LLC

 

41.

 

Ridgeline Energy Holdings, Inc.

 

--------------------------------------------------------------------------------


 

 

42.

 

Ridgeline Energy LLC

 

43.

 

Pah Rah Holding Company LLC

 

44.

 

Lewis Ranch Wind Project LLC

 

45.

 

Hurricane Wind LLC

 

46.

 

Ridgeline Power Services LLC

 

47.

 

Ridgeline Eastern Energy LLC

 

48.

 

Ridgeline Alternative Energy LLC

 

49.

 

Frontier Solar LLC

 

50.

 

Ridgeline Energy Solar LLC

 

51.

 

Pah Rah Project Company LLC

 

52.

 

Monticello Hills Wind LLC

 

53.

 

Dry Lots Wind LLC

 

54.

 

Smokey Avenue Wind LLC

 

55.

 

Saunders Bros. Transportation Corporation

 

56.

 

Bruce Hill Wind LLC

 

57.

 

South Mountain Wind LLC

 

58.

 

Great Basin Solar Ranch LLC

 

59.

 

Goshen Wind Holdings LLC

 

60.

 

Meadow Creek Holdings LLC

 

61.

 

Ridgeline Holdings Junior Inc.

 

62.

 

Rockland Wind Ridgeline Holdings LLC

 

63.

 

Meadow Creek Intermediate Holdings LLC

 

--------------------------------------------------------------------------------

* Includes Florida Project Guarantors whose release will occur on closing of
pending Florida Project Sale

** Changes in name from prior version of Schedule

 

B-2

--------------------------------------------------------------------------------
